Title: To Thomas Jefferson from George Wythe, 11 November 1776
From: Wythe, George
To: Jefferson, Thomas


                    
                        GW to T.J.
                        11 Nov. 1776
                    
                    The resolutions describing treasons are inclosed. The report for ascertaining the value of coins, &c. remains in the same state of repose as you left it in, among several others that are, as the president says, not acted upon. I gave Col. Harrison an extract of that part of your letter which related to him, and asked him what answer I should make? He told me he would do what you desired so soon as he could. The enemy’s army we are credibly informed have left their camp at Whiteplains and retreated towards Newyork. I just now hear that Carleton, on the 28th of last month  evacuated Crown point, and is retiring to Quebec. Tell the speaker I will endeavour soon to discharge my arrears to him. Adieu.
                